 



EXHIBIT 10.3
HANOVER COMPRESSOR COMPANY
Schedule of Compensation for Non-Employee Directors
(Effective May 8, 2007)

       
Annual Retainer
  $30,000 (all directors)  
Committee Chairman Annual Retainer
  (Committee Chair Retainer excludes the chairman of the board)  
Audit Committee
  $15,000   
Compensation Committee
  $15,000   
Finance Committee
  $10,000   
Governance Committee
  $10,000   
Chairman of the Board Annual Retainer
  $120,000   
Attendance Fee
  $1,500 paid for all in-person and telephonic board and committee meetings
(excludes the chairman of the board).  
Restricted Stock
  Time-vested restricted stock valued on the date of grant at approximately
$105,000, for all directors excluding the chairman of the board, and
approximately $150,000, for the chairman of the board. The grant is subject to
the terms of 2006 Stock Incentive Plan, as amended, and vests at the rate of
one-third per year over a three-year period, subject however, to immediate
vesting in the event of a change in control other than the change of control
that will occur in connection with the previously announced entry into a
Agreement and Plan of Merger, dated February 5, 2007, among Hanover Compressor
Company, Universal Compression Holdings, Inc., Iliad Holdings, Inc., Hector Sub,
Inc. and Ulysses Sub, Inc. (the “Merger”).
 
   
Directors are required to hold the shares until they cease to serve as a
director (except to the extent necessary to meet the associated tax obligation).
 
Reimbursement of Travel Expenses
  100% of travel and other expenses while on company business.  

In addition, the board approved the grant of a cash performance award of
$105,000 that is payable and contingent upon the successful consummation of the
Merger. The award was granted only to the six directors who will retire from the
Hanover board of directors and who have not been nominated to serve on the board
of Iliad Holdings, Inc. upon the consummation of the Merger (the “Retiring
Directors”). The Retiring Directors will forfeit their respective May 8, 2007
restricted stock grants upon consummation of the Merger. The board further
approved the grant of 21,000 shares of restricted stock to Gordon T. Hall,
Chairman of the Board, to acknowledge Mr. Hall’s critical role in negotiating
certain aspects of the Merger and his future role in ensuring a successful
integration post-Merger. This grant is subject to the same terms as described in
“Restricted Stock” above.

